Citation Nr: 0404283	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
mental disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to December 
1959, and again from March 1960 to October 1960.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which declined to find that the 
veteran had submitted new and material evidence sufficient to 
reopen the previously denied claim of entitlement to service 
connection for a mental disorder.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
schizophrenia in a March 1980 decision.  

2.  The RO determined that new and material evidence had not 
been submitted to reopen the previously denied claim of 
entitlement to service connection for a mental disorder in 
February 1998.  Although a statement of the case was issued 
with respect to this issue, the veteran did not perfect an 
appeal of the February 1998 RO decision. 

3.  Evidence submitted since the time of the RO's February 
1998 rating decision finding that no new and material 
evidence had been submitted to reopen the previously denied 
claim of entitlement to service connection for a mental 
disorder bears directly and substantially upon the issue at 
hand, is not duplicative or cumulative, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision declining to find that 
new and material evidence had been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a mental disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence submitted subsequent to the February 1998 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
mental disorder to include schizophrenia have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1980, the Board denied entitlement to service 
connection for schizophrenia.  The veteran requested 
reconsideration of this decision many years later and that 
request was eventually considered a request to review the 
decision to determine if any clear and unmistakable errors 
had been committed at the time the decision was rendered.  
The veteran ultimately withdrew his request for review and 
the Board dismissed the claim without prejudice in an October 
1999 decision.  Thus, the Board's March 1980 decision remains 
final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

Since the Board's March 1980 decision, the veteran has made a 
number of requests to reopen the claim of entitlement to 
service connection for a mental disorder.  In February 1998, 
the RO determined that the veteran had not submitted new and 
material evidence sufficient to reopen the previously denied 
claim.  The veteran was given notice of this decision and for 
an unknown reason he was also issued a Statement of the Case 
with respect to this issue on the same day that the rating 
decision was rendered.  In any event, the veteran did not 
submit either a notice of disagreement or a substantive 
appeal pursuant to 38 C.F.R. Sections 20.201 and 20.202, 
respectively.  As such, the RO's February 1998 rating 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 20.302, 20.1103.

In March 2001, the RO received a request to reopen the 
previously denied claim of entitlement to service connection 
for schizophrenia.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that the definition of "new and material 
evidence" has been revised, but that the revised definition 
applies to applications filed on or after August 29, 2001.  
See 66 Fed. Reg. 45630 (August 29, 2001).  Hence, it does not 
apply in this case.  

With these considerations, the Board must consider whether 
the evidence submitted and/or obtained since the February 
1998 final rating decision is both new and material.  It is 
noted that the credibility of new evidence is to be presumed 
when determining whether a claim should be reopened.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1998 
rating decision included the veteran's service medical 
records containing references to nervous trouble upon 
entrance examination in 1959 as well as notations of the 
veteran being nervous, depressed and confused upon mental 
hygiene examination in August 1960 associated with an 
attempted suicide.  The record also contained evidence of 
treatment for an anti-social personality, alcohol abuse and 
an acute brain syndrome prior to the diagnosis of 
schizophrenia in 1967.  The record in February 1998 included 
numerous statements from the veteran and his wife and a 
statement from one of the veteran's sister who recalled that 
the veteran did not have mental problems prior to his 
military service.  

With the request that his claim be reopened in March 2001, 
the veteran submitted a statement from a fellow serviceman 
who knew the veteran well during his tour of duty from July 
1959 to December 1959 and for two years after discharge from 
service in December 1959.  The friend reported that the 
veteran appeared to be suffering with serious mental and 
emotional problems during service and described the veteran 
as paranoid and easily angered on occasion, yet "a 
thoroughly delightful person with a good sense of humor" at 
other times.

The veteran also submitted a March 2000 VA psychiatric 
evaluation report reflecting an Axis I diagnosis of paranoid 
schizophrenia.  Chronic mental illness was listed in Axis IV 
of the report, but there was no evidence of the evaluating 
psychiatrist having reviewed the veteran's medical record.

Given the evidence of record, the Board finds that the newly 
submitted evidence is both new and material and the claim of 
entitlement to service connection for a mental disorder, 
including schizophrenia, should be reopened and reviewed on 
the merits.  Specifically, the newly submitted lay statement 
shows that the veteran exhibited not only what might be 
interpreted as signs of a character defect, but possibly of a 
more serious illness such as schizophrenia during service and 
within two years following service.  This evidence coupled 
with the medical evidence which shows that the veteran was 
treated for an anti-social personality following service but 
that that diagnosis was later changed to schizophrenia is 
deemed so significant that it must be considered in order to 
fairly decide the merits of the claim because it raises the 
possibility that the currently diagnosed mental illness did, 
in fact, begin during service.  As such, the veteran's claim 
of entitlement to service connection for a mental disorder, 
to include schizophrenia, is reopened.


ORDER 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a mental disorder, to 
include schizophrenia, is reopened.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The evidence of record shows that the veteran identified 
nervousness and excessive worry as being present prior to his 
active service in 1959, but that the examining physician 
noted that there were no significant abnormalities upon entry 
into service.  Service records dated in 1960 show that the 
veteran was disciplined and ultimately discharged due to 
repeated disobedience, a poor attitude, and an attempted 
suicide.  A service social worker noted in August 1960 that 
the veteran was confused, talked fast, and appeared both 
nervous and depressed.  A fellow serviceman described the 
veteran as being paranoid and angry at times, yet thoughtful 
and humorous on other occasions during service and shortly 
after his discharge from active service.

Following service, the veteran was hospitalized on numerous 
occasions for alcohol dependence and attempted suicide.  He 
was initially treated for an anti-social personality, but the 
diagnosis was changed to schizophrenic reaction after it was 
noticed that the veteran was hyperactive in behavior and 
speech with difficulty expressing his thoughts.  
Psychological testing suggested a diagnosis of schizophrenia 
and the veteran responded to treatment for that psychiatric 
disorder.  Nowhere in the record, however, is there any 
medical opinion as to whether it is at least as likely as not 
that the veteran's behavior during service and symptoms 
exhibited within the year following service were precursors 
to and/or early signs of the currently diagnosed 
schizophrenia.  As such, in an effort to fully assist the 
veteran in substantiating his claim, this matter must be 
remanded for a medical opinion.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)) was signed just prior to 
the veteran's current claim.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  Upon receipt of any additional 
evidence submitted and/or identified for 
the VA to obtain, the RO should have a 
psychiatrist review the veteran's claims 
folder, determine the current diagnosis 
or diagnoses of any current psychiatric 
disorders, and determine it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
behaviors exhibited by the veteran and 
reported in his service records and in 
the statement of his fellow serviceman 
were early signs of a currently diagnosed 
psychiatric disorder.  The examiner 
should also render an opinion as to 
whether the veteran had a psychiatric 
disorder which predated his periods of 
active service and, if so, whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any such disorder increased in severity 
as a result of the veteran's periods of 
active service.  Should the examiner 
determine that an examination of the 
veteran is required to render the 
requested opinion, the RO should schedule 
the veteran for such an examination.

3.  When the development requested has 
been completed, the RO should adjudicate 
the reopened claim for service connection 
for a psychiatric disorder on the basis 
of the entire record, including any 
additional evidence obtained.  If the 
reopened claim is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to perform additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

If a VA examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



